              Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

UNDER ARMOUR, INC.,                             *
                                                *
          Plaintiff,                            *
                                                *
v.                                              *       Civil Case No. SAG-20-03427
                                                *
EXCLUSIVE INNOVATIONS, INC.,                    *
                                                *
          Defendant.                            *
                                                *
*         *       *     *     *      *      *       *      *       *      *       *      *     *

                                  MEMORANDUM OPINION

          Plaintiff Under Armour, Inc. (“Under Armour”) filed this action against Exclusive

Innovations, Inc. (“Defendant”) on November 24, 2020, alleging trademark infringement and

trademark dilution under the Lanham Act, 15 U.S.C. §§ 1114(1), 1125(a)(1)(A), (c), trademark

infringement and unfair competition under the Annotated Code of Maryland, Business Regulation

Article § 1-414 and Maryland common law, and cybersquatting under the Anti-cybersquatting

Consumer Protection Act, 15 U.S.C. § 1125(d). ECF 1. After Defendant failed to plead or

otherwise defend itself, Under Armour sought an entry of default, which was issued by the Clerk

on March 30, 2021. ECF 8, 9. Currently pending is Under Armour’s motion for default judgment.

ECF 11. Defendant has not filed a response, and the time for doing so has passed. See Loc. R.

105.2a (D. Md. 2018). No hearing is necessary. See Loc. R. 105.6. For the reasons explained

below, the Court will grant Under Armour’s motion as to Defendant’s liability, issue a permanent

injunction, and order Defendant to pay statutory damages and costs.

     I.        FACTUAL BACKGROUND

          Under Armour is a well-known provider of athletic apparel, sporting goods, and

accessories. ECF 1 ¶¶ 8–10. It uses and promotes various marks to sell its products including the
          Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 2 of 17



name/mark “UNDER ARMOUR,” “ARMOUR,” and other “ARMOUR”-formative marks such as

“GAMEDAY ARMOUR, BABY ARMOUR, OFFSHORE ARMOUR, SUN ARMOUR,

ARMOUR STRETCH, ARMOUR GRABTACK, ARMOUR FLEECE, ARMOUR SELECT,

ARMOUR         ELITE,    ARMOUR         ACCESS,       ARMOURBLOCK,            ARMOURSTORM,

ARMOURLOFT,             ARMOURGROUP,                ARMOURSIGHT,           ARMOURSTEALTH,

ARMOURBOX, and MY ARMOUR.” Id. ¶ 11. Several of these marks are registered with the

U.S. Patent and Trademark Office and the Secretary of State of the State of Maryland. Id. ¶¶ 28-

30; ECF 1-1; ECF 1-2. One such registered trademark, “INNER ARMOUR,” has been used by

Under Armour’s licensee in connection with the promotion and sale of dietary and nutritional

supplements since 2004. ECF 1 ¶ 12; ECF 1-2 at 2.

         Under Armour has sold billions of dollars of merchandise under its ARMOUR and

UNDER ARMOUR marks through its own retail outlets, as well as at nationwide retailers like

Foot Locker, Dick’s Sporting Goods, Macy’s, Bass Pro Shops, and many others. ECF 1 ¶ 14. Its

products are also promoted on its website and the websites of various retailers, in mail order

catalogs, and in advertisements on television, the Internet, print publications, and billboards, as

well as through sponsorships with various celebrities and sports teams. Id. ¶¶ 15–22.          The

Trademark Trial and Appeal Board of the United States Patent and Trademark Office has expressly

acknowledged in an official ruling that the UNDER ARMOUR mark “is famous in the field of

sporting goods and clothing. Id. ¶ 26; Under Armour, Inc. v. Bode, Opp. No. 91178653 (T.T.A.B.

2009).

         Defendant has been selling and promoting vitamins and supplements under the name

“LIFE’S ARMOUR,” without Under Armour’s authorization. ECF 1 ¶ 31. It registered the

domain name https://lifesarmour.com/ with the GoDaddy domain name registrar in or around May,



                                                2
         Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 3 of 17



2017. Id. ¶ 34–35. Defendant uses this website to sell its products. It also touts “LIFE’S

ARMOUR” as a “lifestyle brand” that promotes “stylish fitness apparel” on this website and on its

various social media accounts. Id. ¶¶ 32, 36. Defendant’s products and online materials are

branded with the mark “LIFE’S ARMOUR” in a font that looks similar to the UNDER ARMOUR

mark.


           UNDER ARMOUR FONT                                LIFE’S ARMOUR FONT




Id. ¶¶ 2, 31. Additionally, the products and website contain a “Shield” logo that has an “L” and

an “A” in it, which Under Armour alleges bears some resemblance to its “UA” mark:

          UNDER ARMOUR LOGO                                 LIFE’S ARMOUR LOGO




Id. ¶ 33. The imagery accompanying these marks on Defendant’s website and its Facebook,

Instagram, and Twitter pages portray people engaging in high intensity physical activities, similar

to Under Armour’s ad campaigns. Id. ¶¶ 18, 22, 33, 36.

        Defendant applied for a trademark from the U.S. Patent and Trademark Office for the mark

“LIFE’S ARMOUR” on November 28, 2017. U.S. Trademark Application Serial No. 87699080.

On February 27, 2018, Under Armour sent a demand letter to Defendant asserting its rights and

                                                3
          Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 4 of 17



asking Defendant to stop using LIFE’S ARMOUR or other ARMOUR marks and to abandon its

trademark application. ECF 1 ¶ 38. Because Defendant did not respond to Under Armour’s letter,

Under Armour filed a Notice of Opposition against Defendant’s trademark application on May 16,

2018 (Opposition No. 91241571) based on Under Armour’s prior rights in its ARMOUR marks.

Id. ¶ 39. While the opposition was pending, the parties discussed a potential resolution of the

matter. Id. ¶ 40. During these negotiations, around October, 2018, Defendant deactivated its

website. On January 13, 2019, citing Defendant’s “apparent loss of interest” in the proceeding,

the Trademark Trial and Appeal Board entered a judgment against the Defendant, sustaining Under

Armour’s opposition to the application. Id. ¶ 39; Under Armour, Inc. v. Exclusive Innovations

Inc., Opp. No. 91241571 (T.T.A.B. 2019). Soon after this judgment was entered, Defendant

refused to respond to Under Armour’s requests to finalize the terms of a settlement. ECF 1 ¶ 41.

After a year of dormancy, Defendant has reactivated its website and continues to promote its

“LIFE’S ARMOUR” brand and products. Id. ¶ 43.

   II.      LEGAL STANDARD

         Rule 55 of the Federal Rules of Civil Procedure governs default judgments. Once a default

has been entered by the Clerk against a party who “has failed to plead or otherwise defend” itself

in an action against it, the plaintiff may move for a default judgment. Fed. R. Civ. P. 55(a)–(b).

In considering such a motion, the Court “accepts as true the well-pleaded factual allegations in the

complaint as to liability.” Entrepreneur Media, Inc. v. JMD Ent. Grp., LLC, 958 F. Supp. 2d 588,

593 (D. Md. 2013); Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780–81 (4th Cir. 2001)

(“The defendant, by his default, admits the plaintiff’s well-pleaded allegations of fact . . . .”

(quoting Nishimatsu Constr. Co., Ltd. v. Houston Nat’l Bank, 515 F.2d 1200, 1206 (5th Cir.

1975))). The Court then determines “whether these unchallenged factual allegations constitute a



                                                 4
           Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 5 of 17



legitimate cause of action.” Agora Fin., LLC v. Samler, 725 F. Supp. 2d 491, 494 (D. Md. 2010).

If the Court finds the defendant is liable, then the court must determine the appropriate relief,

which may entail an independent assessment of any damages claimed. Ryan, 253 F.3d at 780–

81; Entrepreneur Media, 958 F. Supp. 2d at 593; Living Legends Awards for Serv. to Human., Inc.

v. Hum. Symphony Found., No. PX 16-3094, 2017 WL 3868586, at *3 (D. Md. Sept. 5, 2017).

   III.      ANALYSIS

          Under Armour has accused Defendant of trademark infringement under state and federal

law, trademark dilution, and cybersquatting and seeks injunctive relief, statutory damages, and

costs and attorneys’ fees. The Court first discusses Defendant’s liability for each of Under

Armour’s claims and then turns to the appropriate remedies.

   A. Trademark Infringement Liability

          Defendant is liable for trademark infringement. Under Armour’s First, Second, Fourth,

and Fifth Claims for Relief are all trademark infringement claims. The First and Second Claims

are premised on 15 U.S.C. § 1114(1) and 15 U.S.C. § 1125(a)(1)(A) respectively, and the Fourth

and Fifth Claims arise under Maryland statutory and common law. To establish a federal

trademark infringement claim, plaintiff must show “(1) that it owns a valid mark; (2) that the

defendant used the mark ‘in commerce’ and without plaintiff’s authorization; (3) that the defendant

used the mark (or an imitation of it) ‘in connection with the sale, offering for sale, distribution, or

advertising’ of goods or services; and (4) that the defendant’s use of the mark is likely to confuse

consumers.” Rosetta Stone Ltd. v. Google, Inc., 676 F.3d 144, 152 (4th Cir. 2012) (quoting 15

U.S.C. § 1114(a)). The test for false designation or unfair competition under § 1125(a)(1)(A) is

essentially the same. Lone Star Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 930,

(4th Cir. 1995); Entrepreneur Media, 958 F. Supp. 2d at 594. Likewise, “[t]he test for trademark



                                                  5
         Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 6 of 17



infringement and unfair competition under [Maryland] state law is the same as the test under the

[federal statute].” Sterling Acceptance Corp. v. Tommark, Inc., 227 F. Supp. 2d 454, 460 (D. Md.

2002) (citing Resorts of Pinehurst, Inc. v. Pinehurst Nat’l Corp., 148 F.3d 417, 422 (4th Cir.

1998)); accord Mid S. Bldg. Supply of Md., Inc. v. Guardian Door & Window, Inc., 156 Md. App.

445, 460 (2004) (“It is clear that trademark infringement cases under either the Maryland statute

or the Lanham Act . . . require the same proof.”). To determine the likelihood of confusion to

consumers, Courts in the Fourth Circuit consider nine factors:

         (1) the strength or distinctiveness of the plaintiff’s mark as actually used in the
         marketplace; (2) the similarity of the two marks to consumers; (3) the similarity
         of the goods or services that the marks identify; (4) the similarity of the facilities
         used by the markholders; (5) the similarity of advertising used by the
         markholders; (6) the defendant’s intent; (7) actual confusion; (8) the quality of
         defendant’s product; and (9) the sophistication of the consuming public.

Rosetta Stone 676 F.3d at 153 (quoting George & Co., LLC v. Imagination Ent. Ltd., 575 F.3d

383, 393 (4th Cir. 2009)).

       Under Armour’s well-pleaded complaint supports all elements of its trademark

infringement claims. First, Under Armour has alleged that it owns several valid, registered

ARMOUR marks, including the mark “ARMOUR” for sports and fitness apparel and the mark

“INNER ARMOUR” for dietary and nutritional supplements. ECF 1 ¶ 12, 28–29; ECF 1-1; ECF

1-2; ECF 1-3. Registration of a trademark is “prima facie evidence of the validity of the registered

mark” and “the registrant’s ownership.” 15 U.S.C. § 1115(a); accord Living Legends, 2017 WL

3868586, at *3. Second, Under Armour has alleged that Defendant used a similar mark in

commerce without Under Armour’s consent by using “LIFE’S ARMOUR” on its products and

website without Under Armour’s prior approval and against Under Armour’s explicit demands.

ECF ¶¶ 31–33, 38–42. Third, Under Armour has alleged Defendant has used LIFE’S ARMOUR

in connection with the sale and advertisement of its vitamins and supplements. Id. ¶¶ 31–33.

                                                   6
         Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 7 of 17



       Finally, Under Armour has alleged that Defendant’s use of LIFE’S ARMOUR is likely to

confuse consumers. Id. ¶¶ 44, 47, 49, 51, 56, 59. Several of the factual allegations in Under

Armour’s Complaint support a finding of a likelihood of confusion under the Fourth Circuit’s nine-

factor test. Specifically, Under Armour has alleged facts that support the first, second, third, and

fifth factors. First, Under Armour alleges that its ARMOUR marks are incredibly well-known and

distinctive due to its expansive advertising in all forms of media and the high level of sales it has

generated for years from its marks at retail locations and online stores across the country. Id. ¶¶ 8–

27. As to the second factor, Under Armour’s Complaint includes pictures comparing the “UNDER

ARMOUR” mark and the “LIFE’S ARMOUR” mark, which use similar-looking font styles. Id.

¶¶ 33. Considering the third factor, Under Armour has alleged that, like Under Armour, Defendant

promotes fitness apparel. Additionally, Defendant sells a line of nutrition supplements. Id. ¶ 31.

Although Under Armour does not claim to sell nutrition supplements itself, its licensee does under

the registered trademark “INNER ARMOUR.” Id. ¶¶ 12, 29. As to the fifth factor, the similarity

in advertising, Under Armour’s complaint includes examples of its own advertising, the

advertising by its licensee, Inner Armour, and Defendant’s advertising, which all similarly depict

athletic-looking individuals wearing fitness attire and engaging in high-intensity physical

activities. Compare ECF 1 ¶ 18, 22 (depicting Under Armour’s products and advertising); and id.

¶ 12 (depicting Under Armour’s licensee’s products and advertising); with id. ¶¶ 33, 36 (depicting

Defendant’s LIFE’S ARMOUR products and advertising). Accepting the factual allegations in

the complaint as true, the factors discussed strongly weigh in favor of finding a likelihood of

consumer confusion. The facts alleged in the complaint do not suggest whether the other factors

considered by the Fourth Circuit should weigh in favor or against a finding of likelihood of

confusion. However, this judicially created list is not “exhaustive or mandatory.” Rosetta Stone,



                                                  7
         Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 8 of 17



676 F.3d at 154 (rejecting plaintiffs claim that it was reversible error for the district court not to

address each factor). Not every factor will always be weighted equally, and some factors may not

be relevant in a given case. Id.; see also Synergistic Int’l., LLC v. Korman, 470 F.3d 162, 171 (4th

Cir. 2006) (explaining that “there is no need for each factor to support [plaintiff’s] position on the

likelihood of confusion issue”); Entrepreneur Media, 954 F. Supp. 2d at 595 (granting default

judgment for trademark infringement claim based on some, but not all, of the nine factors). The

Court is satisfied that Under Armour has alleged sufficient facts to find Defendant’s use of LIFE’S

ARMOUR is likely to confuse consumers. Therefore, the Court will enter default judgment

against Defendant on Under Armour’s First, Second, Fourth, and Fifth claims for relief.

   B. Trademark Dilution Liability

       Defendant is also liable for Trademark Dilution. Whereas the prohibition of trademark

infringement is concerned primarily with preventing consumer confusion, the prohibition on

trademark dilution protects trademark owners from “the whittling away of the established

trademark’s selling power and value” through unauthorized use. Rosetta Stone, 676 F.3d at 167

(quoting Tiffany (NJ) Inc. v. eBay Inc., 600 F.3d 93, 111 (2d Cir. 2010)); see 15 U.S.C. 1125(c)

(allowing an injunction from using a famous mark, “regardless of the presence or absence of actual

or likely confusion”). To establish trademark dilution, a claimant must show:

             (1) that the plaintiff owns a famous mark that is distinctive;
             (2) that the defendant has commenced using a mark in commerce that
                 allegedly is diluting the famous mark;
             (3) that a similarity between the defendant’s mark and the famous mark
                 gives rise to an association between the marks; and
             (4) that the association is likely to impair the distinctiveness of the famous
                 mark or likely to harm the reputation of the famous mark.

Rosetta Stone, 676 F.3d at 168 (quoting Louis Vuitton Malletier S.A. v. Haute Diggity Dog, LLC,

507 F.3d 252, 264–65 (4th Cir. 2007)).



                                                  8
         Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 9 of 17



       Again, Under Armour’s Complaint satisfies these elements. First, Under Armour’s marks

are famous in the United States due to its national advertising, celebrity sponsorships, and the

number of in person and online retail locations. ECF 1 ¶¶ 8–10, 14–27. Second, Defendant has

used LIFE’S ARMOUR in commerce to sell its products. Id. ¶¶ 31–33. Third, the LIFE’S

ARMOUR and UNDER ARMOUR marks are similar. They both contain the word “ARMOUR,”

spelled in its less common form in the United States. They also both use similar font styles and

are both used in the promotion of products for athletes or those seeking to adopt an athletic

lifestyle, giving rise to an association between the marks.1 Id. ¶¶ 33–36.

       Finally, the facts alleged show Defendant’s use of LIFE’S ARMOUR is likely to dilute the

distinctive quality of Under Armour’s famous mark. Id. ¶ 53. The Lanham Act provides six

factors the court may consider in determining whether some unauthorized use is likely to cause

trademark dilution by blurring.      See Rosetta Stone, 676 F.3d at 170 (quoting 15 U.S.C.

§ 1125(c)(2)(B)). The Fourth Circuit has explained that “[n]ot every factor will be relevant in

every case, and not ever blurring claim will require extensive discussion of the factors.” Id.

(quoting Louis Vuitton, 507 F.3d at 266). The Court finds that some of the factors enumerated in

§ 1125 are both relevant and strongly favor finding blurring in the instant case, specifically, the

“degree of similarity between the mark or trade name and the famous mark,” the “degree of

inherent or acquired distinctiveness of the famous mark,” and the “degree of recognition of the

famous mark.”2 See 15 U.S.C. § 1125(c)(2)(B)(i)–(ii), (iv). The UNDER ARMOUR name and




1
  While this Court is less persuaded of the similarity of the logos, it need not address that issue in
resolving this motion, because liability has been established on other grounds.
2
  The other factors outlined in the statute are “[t]he extent to which the owner of the famous mark
is engaging in substantially exclusive use of the mark,” “whether the user of the mark or trade
name intended to create an association with the famous mark,” and “[a]ny actual association
between the mark or trade name and the famous mark.” 15 U.S.C. § 1125(c)(2)(B)(iii), (v)–(vi).
                                                  9
        Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 10 of 17



LIFE’S ARMOUR name both use the British spelling of the word “armour” and a similar-looking

wide-set, all capitalized font. See ECF 1 ¶ 33. The UNDER ARMOUR mark is exceedingly

distinctive, famous, and recognizable. Id. ¶¶ 14–27. Under Armour has won numerous awards

for its advertising and brand value, finding its place on Forbes list of “The World’s Most Valuable

Sports Brands” more than once. Id. ¶ 25. The brand has also been promoted by world-famous

athletes like Olympic medalist Michael Phelps, NBA star Steph Curry, NFL legend Tom Brady,

and principal ballerina Misty Copeland among many others. Id. ¶ 22. Therefore, the Court finds

Defendant’s use of LIFE’S ARMOUR is likely to dilute Under Armour’s marks. Default

judgement will be entered against Defendant on Under Armour’s trademark dilution claim.

   C. Cybersquatting Liability

       Finally, Defendant is liable for cybersquatting.       The Anticybersquatting Consumer

Protection Act protects trademark owners from certain kinds of online exploitation of their marks,

referred to as “cybersquatting.” See 15 U.S.C. § 1125(d); Virtual Works, Inc. v. Volkswagen of

Am., Inc., 238 F.3d 264, 267 (4th Cir. 2001). To establish cybersquatting, a plaintiff must show

(1) that the defendant had a bad faith intent to profit from using the plaintiff’s mark and (2) that

the defendant registered, trafficked, or used a domain name that is either confusingly similar or

dilutive of the plaintiff’s mark. Newport News Holdings Corp. v. Virtual City Vision, Inc., 650

F.3d 423, 434 (4th Cir. 2011) (quoting People for Ethical Treatment of Animals v. Doughney, 263

F.3d 359, 367 (4th Cir. 2001)).

       The statute provides nine non-exhaustive factors a court may consider in determining

whether a party acted with bad faith:

         (I)    the trademark or other intellectual property rights of the person, if any,
                in the domain name;




                                                10
        Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 11 of 17



        (II)    the extent to which the domain name consists of the legal name of the
                person or a name that is otherwise commonly used to identify that
                person;
        (III)   the person’s prior use, if any, of the domain name in connection with the
                bona fide offering of any goods or services;
        (IV)    the person’s bona fide noncommercial or fair use of the mark in a site
                accessible under the domain name;
        (V)     the person’s intent to divert consumers from the mark owner’s online
                location to a site accessible under the domain name that could harm the
                good will represented by the mark, either for commercial gain or with
                the intent to tarnish or disparage the mark, by creating a likelihood of
                confusion as to the source, sponsorship, affiliation, or endorsement of
                the site;
        (VI)    the person’s offer to transfer, sell or otherwise assign the domain name
                to the mark owner or any third party for financial gain without having
                used, or having an intent to use, the domain name in the bona fide
                offering of any goods or services, or the person’s prior conduct
                indicating a pattern of such conduct;
        (VII) the person’s provision of material and misleading false contact
              information when applying for the registration of the domain name, the
              person’s intentional failure to maintain accurate contact information, or
              the person’s prior conduct indicating a pattern of such conduct;
        (VIII) the person’s registration or acquisition of multiple domain names which
               the person knows are identical or confusingly similar to marks of others
               that are distinctive at the time of registration of such domain names, or
               dilutive of famous marks of others that are famous at the time of
               registration of such domain names, without regard to the goods or
               services of the parties; and
        (IX)    the extent to which the mark incorporated in the person’s domain name
                registration is or is not distinctive and famous within the meaning of
                subsection (c).
15 U.S.C. § 1125(d)(1)(B)(i)(I)–(IX).

       The first four factors are those that can “suggest circumstances tending to indicate an

absence of bad faith.” Applause Prod. Grp., LLC v. Showtime Events Inc., No. GJH-16-1463,

2017 WL 1906588, at *5 (D. Md. May 4, 2017) (quoting Gioconda Law Grp. PLLC v. Kenzie,

941 F. Supp. 2d 424, 432 (S.D.N.Y. 2013)). Here, one of these factors—use of the domain name


                                               11
        Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 12 of 17



in connection with the bona fide offering of goods—weighs towards finding an absence of bad

faith in this case. As Under Armour’s complaint indicates, Defendant used the domain name

https://lifesarmour.com/ to sell its supplements and apparel. ECF 1 ¶ 35. However, the other

factors that could indicate an absence of bad faith are not present here. Defendant has no trademark

or other intellectual property rights in the domain name. Defendant sought a trademark for

“LIFE’S ARMOUR,” but its application was ultimately denied by the Trademark Trial and Appeal

Board. Id. ¶¶ 38–39. The domain name does not include Defendant’s legal name, “Exclusive

Innovations, Inc,” and the Court is unaware of any noncommercial or fair use of the mark.

       The next four factors can “tend to indicate that such bad faith does exist.” Applause, 2017

WL 1906588, at *5. Three of those factors are absent in this case. Under Armour does not claim

that Defendant offered to sell the domain name without having used it for the bona fide sale of its

products, that Defendant provided false information when registering for the domain name, or that

Defendant registered multiple domain names. However, Under Armour’s allegations do suggest

that Defendant intended to profit from Under Armour’s marks by diverting users to its own website

and creating confusion over whether UNDER ARMOUR has an affiliation with or has provided

endorsement of LIFE’S ARMOUR. ECF 1 ¶¶ 62, 64–67.

       Finally, the last factor outlined in the statute “points in either direction, depending on the

degree of distinctiveness and fame of the mark.” Applause, 2017 WL 1906588, at *5. Here,

because, as the Court has discussed in previous subsections, Under Armour’s UNDER ARMOUR

and ARMOUR marks are famous and distinct, this factor strongly suggests the Defendant acted in

bad faith. See generally ECF 1 ¶¶ 14–27. Therefore, the Court concludes that Defendant acted in

bad faith.




                                                12
        Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 13 of 17



       Additionally, the allegations in the complaint show that the second element is met.

Defendant registered and used the domain name https://lifesarmour.com/. Id. ¶¶ 62, 65. The

domain name is confusingly similar to Under Armour’s trademarks, as it uses the term “armour,”

spelled like it is in UNDER ARMOUR and Under Armour’s other ARMOUR-formative

trademarks. Therefore, the Court will enter a default judgment against Defendant on Under

Armour’s final claim for relief.

   D. Permanent Injunction

       Having found Defendant is liable for Under Armour’s trademark infringement, trademark

dilution, and cybersquatting claims, the Court also finds a permanent injunction is warranted. See

15 U.S.C. § 1116 (providing a plaintiff may seek an injunction for violations of the Lanham Act);

see also § 1125(d)(1)(C) (providing that when a defendant is liable for cybersquatting “a court

may order the forfeiture or cancellation of the domain name or transfer of the domain name to the

owner of the mark”). The Court may grant a permanent injunction where (1) the plaintiff has

suffered irreparable harm, (2) there is no adequate remedy at law, (3) considering the balance of

hardships between the parties, a remedy in equity is warranted; and (4) an injunction is in the

public interest. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006); Steves and Sons,

Inc. v. JELD-WEN, Inc., 988 F.3d 690 (4th Cir. 2021); see also, e.g., Entrepreneur Media, 958 F.

Supp. 2d at 595–96 (granting a permanent injunction upon default judgment on trademark

infringement and unfair competition claims).

       Under Armour has shown irreparable harm. The federal statute specifically provides that

a plaintiff is “entitled to a rebuttable presumption of irreparable harm upon a finding of a

violation.” This recent amendment to the Lanham Act was meant to codify the presumption

already recognized by many courts in trademark infringement cases. E.g., Lone Star Steakhouse



                                               13
        Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 14 of 17



& Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 939 (4th Cir. 1995) (“[I]rreparable injury

regularly follows from trademark infringement.”).         Therefore, irreparable harm has been

demonstrated by the violations found here. Next, the Court finds there is no adequate remedy at

law. Where the defendant fails to participate in the litigation, there is a threat of continued

infringement, and monetary damages are not sufficient. E.g., Living Legends, 2017 WL 3868586,

at *6; Legacy Inv. & Mgmt., LLC v. Susquehanna Bank, No. WDQ-12-2877, 2014 WL 836077, at

*4 (D. Md. Feb. 28, 2014); Entrepreneur Media, 958 F. Supp. 2d at 596. Here, Defendant has

failed to respond at all since this case was filed and has continued to promote LIFE’S ARMOUR

on its website despite Under Armour’s multiple demands to cease doing so. ECF 1 ¶¶ 37–43. This

conduct demonstrates that legal remedies are not adequate. Additionally, because Defendant is

continuing its business in violation of the law, the balancing of hardships also weighs in favor of

an injunction. Finally, an injunction is in the public interest to prevent consumer confusion and to

secure the integrity of Under Armour’s trademark rights. Accordingly, a permanent injunction

will be issued.

   E. Statutory Damages

       In addition to an injunction, Under Armour seeks statutory damages of $100,000 in

conjunction with its cybersquatting claim. The Anticybersquatting Consumer Protection Act

provides that, in lieu of actual damages and profits, a plaintiff may seek statutory damages. The

Court may award “the amount of not less than $1,000 and not more than $100,000 per domain

name, as the court considers just.” 15 U.S.C. § 1117(d). In addition to compensating the plaintiff

for losses, this statutory damages provision is meant to deter future conduct and a court my “weigh

the seriousness of the conduct in determining the amount of the award.” Newport News Holdings

Corp. v. Virtual City Vision, Inc., 650 F.3d 423, 442 (4th Cir. 2011) (upholding award of $80,000



                                                14
        Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 15 of 17



in statutory damages in case of “exceptional and egregious” conduct). The determination of what

amount of damages should be imposed is within the district court’s discretion. Emps. Council on

Flexible Comp. v. Feltman, 384 F. App’x 201, 208 (4th Cir. 2010) (upholding $20,000 damage

award imposed upon weighing aggravating and mitigating factors).

       Under Armour argues that by virtue of Defendant’s default and alleged willful behavior

the Court should award the maximum available damages. However, in this case Under Armour

has not suggested that Defendant highly profited from the https://lifesarmour.com/ domain name

or that Under Armour lost significant revenue due to Defendant’s conduct. Compare Punch Clock,

Inc. v. Smart Software Dev., 553 F. Supp. 2d 1353, 1358–59 (S.D. Fla. 2008) (awarding maximum

damages where plaintiff showed significant loss of web site traffic due to defendant’s website).

Additionally, although the Court has found the https://lifesarmour.com/ domain name confusingly

similar to Under Armour’s marks, it is not identical and Defendant has not explicitly held itself

out as an Under Armour affiliate to consumers, unlike many of the cases cited by Under Armour

where maximum damages were awarded. See Graduate Mgmt. Admission Council v. Raju, 267 F.

Supp. 2d 505, 512 (E.D. Va. 2003) (awarding maximum damages where defaulting defendant

derived revenue from his GMATPLUS websites, which falsely claimed he sold actual unpublished

GMAT questions to consumers all over the world); Louis Vuitton Malletier & Oakley, Inc. v. Veit,

211 F. Supp. 2d 567, 585 (E.D. Pa. 2002) (awarding maximum damages where Defendants acted

“egregious[ly] . . . blatantly using Plaintiff Louis Vuitton’s registered trademark to sell counterfeit

Louis Vuitton products”); CrossFit, Inc. v. Jenkins, 69 F. Supp. 3d 1088, 1103 (D. Colo. 2014)

(awarding     maximum       damages      where      Defendant     used     CrossFit’s     mark     and

www.crossfitnutrition.com to imply an affiliation with CrossFit). Still, Defendant’s refusal to

respond to this litigation suggests its bad intent. See, e.g., All-Star Mktg. Grp., LLC v. Media


                                                  15
        Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 16 of 17



Brands Co., Ltd., 775 F. Supp. 2d 613, 621–22 (S.D.N.Y. 2011) (reasoning that “an innocent party

would presumably have made an effort to defend itself” (citation omitted)). Under Armour

previously offered to settle this dispute with Defendant without demanding payment. ECF 11-3.

Defendant refused and Under Armour was forced to validate and preserve its rights through the

instant action. Considering the need to deter Defendant’s conduct in light of all the surrounding

circumstances in this case, the Court finds a fair and just award of damages is $20,000.

   F. Costs and Attorneys’ Fees

       Finally, Under Armour seeks its attorneys’ fees and costs. A prevailing plaintiff is entitled

to recover costs of the action for Lanham Act violations, and “in exceptional cases” may be

awarded reasonable attorneys’ fees. 15 U.S.C. § 1117(a). A district court may find a case

“exceptional” if, considering the totality of the circumstances,

         (1) “there is an unusual discrepancy in the merits of the positions taken by the
         parties,” based on the non-prevailing party’s position as either frivolous or
         objectively unreasonable; (2) the non-prevailing party “has litigated the case in
         an ‘unreasonable manner’”; or (3) there is otherwise “the need in particular
         circumstances to advance considerations of compensation and deterrence.”
Ga.-Pac. Consumer Prods. LP v. von Drehle Corp., 781 F.3d 710, 721 (4th Cir. 2015) (citations

omitted). The party seeking fees bears the burden to show that the case is “exceptional” by a

preponderance of the evidence. Verisign, Inc. v. XYZ.COM LLC, 891 F.3d 481, 484–85 (4th Cir.

2018). Ultimately, the determination of whether a case is “exceptional” falls within the trial court’s

discretion. Id. at 484.

       Applying the factors articulated by the Fourth Circuit in Georgia Pacific, the Court finds

this case is not “exceptional.” The first two factors do not support finding an exceptional set of

circumstances here. The Court cannot say Defendant’s position was “frivolous or objectively

unreasonable” or that it approached the litigation in an “unreasonable manner” because Defendant

took no position or approach at all. See Halal Shack, Inc. v. Legends Halal Shack, LLC, No. SAG-

                                                 16
          Case 1:20-cv-03427-SAG Document 12 Filed 05/21/21 Page 17 of 17



19-3126, 2020 WL 2467358, at *1 (D. Md. May 13, 2020); Top Tobacco, L.P. v. Thobani, No.

3:19-cv-275, 2019 WL 5085423, at *3 (E.D. Va. Oct. 10, 2019) (denying claim for attorney’s fees

upon default, in part, because there was no “affirmative misconduct during the litigation”); see

also Cava Grp., Inc. v. Mezeh-Annapolic, No. GJH-14-0355, 2017 WL 2493099, at *1 (D. Md.

June 7, 2017) (noting that, to satisfy the first factor, a party’s claim must be “so unreasonable that

no reasonable litigant could believe it would succeed,” and to satisfy the second factor, the party’s

behavior must be “egregious” and, most often, “independently sanctionable”). The third Georgia-

Pacific factor is also inapplicable. Although Under Armour alleges that Defendant’s infringing

conduct was “willful,” willfulness alone does not warrant an award of attorney fees. See § 1117(a)

(explaining that a willful violation of § 1125(c) entitles a plaintiff to recover costs of the action but

a greater showing is required for attorneys’ fees). The Court is satisfied that the injunction and

imposition of statutory damages will sufficiently deter Defendant’s future conduct.               Under

Armour, is, however, entitled to its costs for this action, and is instructed to file a bill of costs in

accordance with this Court’s local rules.

    IV.      CONCLUSION

          For the reasons set forth above, Under Armour’s Motion for Default Judgment will be

GRANTED as to Defendant’s liability and GRANTED as to Under Armour’s requests for a

permanent injunction and for costs. The motion is GRANTED IN PART as to Under Armour’s

request for damages and DENIED as to Under Armour’s request for attorneys’ fees. A separate

implementing Order and a Permanent Injunction Order follow.




Dated: May 21, 2021                                                      /s/
                                                                Stephanie A. Gallagher
                                                                United States District Judge


                                                   17
